Title: From Thomas Jefferson to Samuel Latham Mitchill, 13 June 1800
From: Jefferson, Thomas
To: Mitchill, Samuel Latham



Dear Sir,
Monticello June 13. 1800.

Your favor of May 15. happened to be written on the very day on which I left Philadelphia, and as I took a very circuitous route and was long on the way, it is but lately I have recieved it here. the interesting report it covered goes by this post to the Philosophical society at Philadelphia. the calamities which our great cities have experienced from the [new] infection render it important to discover what are those principles in nature which forbid the soil to be covered here with a solid block of buildings & men to be piled on one another, as they may with impunity in Europe. do our cloudless skies and the solar heat consequently accumulated generate effects here on the same materials which are innocent under the [bank] of clouds constantly hovering over Europe? however while those who, [with] yourself hold the clues to nature’s secrets, are engaged in pursuing them, we of the multitude may rest in tranquility under the assurance that they will at length be laid open. nor is it in physics alone that we shall be found to differ from the other hemisphere. I strongly suspect that our geographical peculiarities may call for a different code of natural law to govern our relations with other nations from that which the conditions of Europe have given rise to there. I sincerely join in your congratulations on the revival of those principles on which our republic has been founded. perhaps future ages may never know the real soporific which, in gentle slumbers, was carrying them to their grave. I am with great esteem & respect Dear Sir
Your most obedt. servt

Th: Jefferson

 